Personal Investment Policy September 2013 Introduction All employees are expected to uphold the highest standards of ethical behaviour. This is particularly important with respect to personal securities transactions, which have the potential to create a conflict of interest, or an appearance of a conflict of interest, with Neuberger Berman Europe Limited (“the Firm” or “NBEL”) and/or its clients and creditors (which includes other NB affiliates). This policy sets out the restrictions that apply to your personal account transactions, as well as the procedures you are required to follow when dealing. This policy applies to all employees and contractors of the Firm and there are additional requirements imposed on individuals who are defined as an “Access Person,” I.e. any employee or contractor of NBEL who undertakes duties and responsibilities in direct connection with NBEL investment management activity, such as Portfolio Management personnel. These shall also include employees who, as a result of undertaking their day to day responsibilities, are in possession of information relating to the securities considered, held or transacted by the NBEL investment management teams i.e. Middle Office, IT and Compliance monitoring staff and any other individuals with access to the various Order Management systems. For purposes of clarification, employees who are not in possession of such information and have no means of accessing it shall not be considered as Access Persons as defined in this Personal Investment Policy. This Policy should be read in conjunction with the Definitions section, found below. Policy Statement The Firm promotes long-term investment by its employees. Active short-term trading and other investment activities of employees that include a high degree of financial risk are strongly discouraged. The Firm imposes restrictions on certain accounts with regard to the frequency or type of trading that may occur. If necessary, the Firm may impose additional restrictions. Employees are prohibited from: ● effecting transactions on the basis of material, non-public information (“inside information”) or on the basis of proprietary customer information, such as knowledge of a pending order ● effecting a transaction in breach of UK or other Market Conduct requirements Any employee who is unsure whether he or she is in possession of information that would preclude trading in the securities of a particular issuer, or who is unsure whether a transaction could be in contravention of market conduct standards must contact Compliance prior to seeking approval for executing the trade. A summary of UK Insider Dealing Legislation and the FCA Code of Market Conduct (Market Abuse) are available from Compliance and should be read in conjunction with this Policy. If you are precluded by the provisions of this Policy from entering into any transaction for your own account, you are also prohibited from advising, encouraging, inducing or otherwise causing any other person to enter into such a transaction; and you are prohibited from communicating any information or opinion to any other person if you know, or have reason to believe that the other person will, as a result, enter into such a transaction or cause or advise another person or firm to do so. Neuberger Berman Europe Limited
